

Exhibit 10.20


















GILEAD SCIENCES, INC.
2005 DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED OCTOBER 22, 2007
AND SUBSEQUENTLY AMENDED EFFECTIVE JANUARY 1, 2008,
OCTOBER 23, 2008, NOVEMBER 5, 2012, AND April 19, 2016
 








 
 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


1.
HISTORY OF THE PLAN.
 
1


 
 
1.1
Successor Plan
 
1


 
 
1.2
Restatement
 
1


 
 
 
 
 
 
2.
PURPOSE OF THE PLAN.
 
1


 
 
2.1
Plan Purpose
 
1


 
 
 
 
 
 
3.
EFFECTIVE DATE OF THE PLAN.
 
1


 
 
3.1
Effective Date
 
1


 
 
 
 
 
 
4.
DEFINITIONS.
 
2


 
 
4.1
Definitions
 
2


 
 
 
 
 
 
5.
ELIGIBILITY; PARTICIPATION.
 
7


 
 
5.1
Eligibility
 
7


 
 
5.2
Continuation of Participation
 
7


 
 
5.3
Resumption of Participation Following Separation from Service
 
7


 
 
5.4
Cessation or Resumption of Participation Following a Change in Status
 
8


 
 
 
 
 
 
6.
DEFERRAL AND DISTRIBUTION ELECTIONS.
 
8


 
 
6.1
Deferral Elections for Employee Participants
 
8


 
 
6.2
Deferral Elections for Eligible Directors.
 
9


 
 
6.3
Subsequent Elections
 
10


 
 
6.4
Additional Provisions
 
10


 
 
6.5
Deferral Percentages.
 
11


 
 
6.6
Special Elections in 2005 regarding Deferrals
 
11


 
 
6.7
Phantom Share Program for Directors
 
11


 
 
6.8
Distribution Election for Pre-2013 Deferral Election Subaccount
 
11


 
 
6.9
Distribution Election for Distribute Election Subaccounts
 
12


 
 
6.10
Special Distribution Election in 2006
 
13


 
 
6.11
Special Distribution Election in 2007
 
13


 
 
6.12
Special Distribution Election in 2008
 
13


 
 
6.13
Election Form
 
13


 
 
6.14
Time of Making Employer Contributions
 
14


 
 
 
 
 
 
7
PARTICIPANT ACCOUNTS.
 
14


 
 
7.1
Individual Accounts
 
14


 
 
 
 
 
 
8
INVESTMENT OF CONTRIBUTIONS.
 
14


 
 
8.1
Available Investment Funds
 
14


 
 
8.2
Investment Directives
 
14


 
 
8.3
Changes to Investment Funds
 
14







i



--------------------------------------------------------------------------------







9.
DISTRIBUTION OF BENEFITS.
 
15


 
 
9.1
Distribution of Benefits to Participants.
 
15


 
 
9.2
Determination of Timing and Method of Distribution
 
15


 
 
9.3
Default Distribution Election
 
16


 
 
9.4
Delayed Distribution to Specified Employees
 
16


 
 
9.5
Unforeseeable Emergency
 
16


 
 
9.6
Prohibition on Acceleration
 
17


 
 
9.7
Adjustment for Investment Experience
 
17


 
 
9.8
Notice to Trustee
 
17


 
 
9.9
Time of Distribution
 
17


 
 
 
 
 
 
10.
EFFECT OF DEATH OF A PARTICIPANT.
 
18


 
 
10.1
Distributions
 
18


 
 
10.2
Beneficiary Designation
 
18


 
 
 
 
 
 
11.
ESTABLISHMENT OF A TRUST.
 
18


 
 
11.1
Trust
 
18


 
 
11.2
General Duties of Trustee
 
19


 
 
 
 
 
 
12
AMENDMENT AND TERMINATION.
 
19


 
 
12.1
Amendment by Employer
 
19


 
 
12.2
Retroactive Amendments
 
19


 
 
12.3
Termination
 
20


 
 
 
 
 
 
13
MISCELLANEOUS.
 
21


 
 
13.1
Withholding Taxes
 
21


 
 
13.2
Participant’s Unsecured Rights
 
21


 
 
13.3
Limitation of Rights
 
21


 
 
13.4
Nonalienability of Benefits
 
21


 
 
13.5
Facility of Payment
 
21


 
 
13.6
Governing Law
 
22


 
 
13.7
Section 409A Compliance
 
22


 
 
 
 
 
 
14
PLAN ADMINISTRATION.
 
22


 
 
14.1
Powers and Responsibilities of the Administrator
 
22


 
 
14.2
Claims and Review Procedure.
 
23


 
 
14.3
Execution and Signature
 
25


 
 
 
 
 
 
ATTACHMENT A PLAN INVESTMENT FUNDS AS OF JANUARY 1, 2016
 
26









ii



--------------------------------------------------------------------------------








1.
HISTORY OF THE PLAN.

1.1    Successor Plan. The Plan is the successor plan to the Gilead Sciences,
Inc. Deferred Compensation Plan, effective January 1, 2002, as amended (the
“Prior Plan”). Effective as of December 31, 2004, the Prior Plan was frozen, and
no new contributions were permitted to be made to it; provided, however, that
any deferrals made under the Prior Plan before January 1, 2005 will continue to
be governed by the terms and conditions of the Prior Plan as in effect on
December 31, 2004. Any deferrals made under the Prior Plan after December 31,
2004 will be deemed to have been made under this Plan, and all such deferrals
will accordingly be governed by the terms and conditions of this Plan, as it may
be amended from time to time.
1.2    Restatement. The purpose of the October 22, 2007 restatement, as
subsequently amended effective January 1, 2008, is to evidence the documentary
compliance of the Plan, effective retroactive to January 1, 2005, with the
applicable requirements of Section 409A of the Internal Revenue Code, the
Treasury Regulations issued under Section 409A and the interim guidance provided
by the Internal Revenue Service and the Treasury Department prior to the
publication of the final Section 409A Regulations. The Plan as so restated was
further amended in October 2008 in order to allow commissions to be deferred and
to effect certain clarifications to the distribution provisions. The Plan was
once again amended in November 2012 to allow more flexibility in structuring
distribution elections for compensation earned and deferred after December 31,
2012 and in April of 2016 to make certain administrative adjustments.
2.
PURPOSE OF THE PLAN.

2.1    Plan Purpose. The Employer maintains the Plan, a deferred compensation
plan, for the benefit of (i) a select group of management and other highly
compensated employees of the Employer and (ii) the non-employee members of the
Employer’s Board of Directors. Each other Participating Employer will also
maintain the Plan as a deferred compensation plan for the benefit of a select
group of its management personnel and other highly compensated employees. The
Participating Employers intend that the existence of the Trust will not alter
the characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and will not be
deemed to provide income to Participants under the Plan prior to the actual
payment of their vested accrued benefits hereunder. The Participating Employers
intend that the Plan comply with the requirements of Section 409A of the Code
and the regulations promulgated thereunder.
3.
EFFECTIVE DATE OF THE PLAN.

3.1    Effective Date. The effective date of the Plan is January 1, 2005, except
as otherwise noted herein.


1




 
 




--------------------------------------------------------------------------------





4.
DEFINITIONS.

4.1    Definitions.
(a)    Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
(1)    “Account” means an account established on the books of the Employer for
the purpose of recording amounts credited on behalf of a Participant pursuant to
his or her Deferral Elections under the Plan and any income, expenses, gains or
losses attributable to the deemed investment of such account in one or more of
the notional Investment Funds. Effective January 1, 2013, each Participant’s
Account will be divided into a series of separate subaccounts, with each such
subaccount to be designated a “Distribution Election Subaccount” under the Plan.
For each Participant with a balance credited to his or her Account on December
31, 2012, that account balance shall be designated his or her Pre-2013
Distribution Election Subaccount. For each Participant who makes Deferral
Elections for one or more Plan Years beginning after December 31, 2012, a
separate Distribution Election Subaccount shall be established for each
distribution schedule (distribution event and method of distribution) designated
for the amounts deferred pursuant to such Deferral Elections (subject to the
limitations of Section 6.9). For any Participant who is credited with a deferred
sign-on bonus at the time of his or her commencement of employment with the
Employer or any other Participating Employer, a separate Distribution Election
Subaccount shall be established under the Plan and designated his or her
“Deferred Sign-On Bonus Subaccount.” Accordingly, the term “Distribution
Election Subaccount” shall, unless the context expressly provides otherwise,
mean each of the foregoing subaccounts established for the Participant.
(2)    “Administrator” means the Employer adopting the Plan, or other person
designated by the Employer.
(3)    “Affiliated Company” means (i) the Employer and (ii) and each member of
the group of commonly controlled corporations or other businesses that include
the Employer, as determined in accordance with Section 414(b) and (c) of the
Code and the Treasury Regulations issued thereunder.
(4)    “Annual Retainer” means the annual retainer fee payable to an Eligible
Director.
(5)    “Beneficiary” means the person or persons entitled under Section 10.1 to
receive benefits under the Plan upon the death of a Participant.
(6)    “Board” means the Board of Directors of the Employer, as constituted from
time to time.
(7)    “Bonus” means the bonus payable to an Eligible Employee pursuant to the
Employer’s corporate bonus program.


2




 
 




--------------------------------------------------------------------------------





(8)    “Change of Control” will be deemed, consistent with Section 409A of the
Code and the Treasury Regulations issued thereunder, to occur on the date that:
(A)    any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock
of the Employer, that together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the outstanding stock of the Employer; provided, however,
that if any one person, or more than one person acting as a group, is considered
to own more than fifty percent (50%) of the total fair market value or total
voting power of the outstanding stock of the Employer, the acquisition of
additional Employer stock by the same person or persons is not considered a
Change of Control; or
(B)    any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Employer that have a total “gross fair
market value” (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)(A))
equal to forty percent (40%) or more of the total gross fair market value of all
of the assets of the Employer immediately prior to such acquisition or
acquisitions; or
(C)    any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) ownership of stock of the Employer possessing thirty
percent (30%) or more of the total voting power of the stock of the Employer; or
(D)    a majority of the members of the Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of such appointment
or election; provided, however, that for purposes of this subparagraph (D), no
Change of Control will be deemed to have occurred if any other corporation is a
majority stockholder of the Employer.
(9)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(10)    “Compensation” means Salary, Bonus, Commissions and Annual Retainer.
Compensation will not include, among other items, employee referral awards or
severance payments. In addition, a Participant’s Compensation shall not, for
purposes of the Plan, include any item of compensation earned for a period of
service rendered prior to the effective date of the Deferral Election filed by
the Participant with respect to that item.
(11)    “Commissions” mean the commissions earned by an Eligible Employee for
services rendered in connection with the direct sale of products or services of
the Company or any Affiliated Entity to unrelated parties, with the amount of
such commissions to be determined either as a percentage of the purchase price
of those products or services or by reference to the volume of those sales.


3




 
 




--------------------------------------------------------------------------------





(12)    “Deferral Election” means the irrevocable election filed by the
Participant under Article V of the Plan pursuant to which a portion of his or
her Compensation for the Plan Year is to be deferred in accordance with the
provisions of the Plan.
(13)    “Eligible Director” means a non-employee member of the Board.
(14)    “Eligible Employee” means any Employee who is either a highly
compensated employee of the Employer or other Participating Employer or part of
its management personnel, as determined pursuant to guidelines established by
the Administrator form time to time.
(15)    “Employee” means any person in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
(16)    “Employer” means Gilead Sciences, Inc.
(17)    “Employer Group” means (i) the Employer and (ii) each of the other
members of the controlled group of corporations that includes the Employer, as
determined in accordance with Sections 414(b) and (c) of the Code, except that
in applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations.
(18)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(19)    “Extended Deferral Election” means a Participant’s election, made in
accordance with the terms and conditions of Section 9.2 of the Plan, to defer
the distribution of one or more of his or her Distribution Election Subaccounts
for an additional period of at least five (5) years measured from the date or
event on which each particular Distribution Election Subaccount subject to such
election was otherwise scheduled to first become due and payable under the Plan.
(20)    “Identification Date” means each December 31.
(21)     “Investment Fund” means any actual investment fund which serves as the
measure of the notional investment return on all or any portion of each
Distribution Election Subaccount pursuant to the provisions of Section 8.
(22)    “Investment Fund Share” means the share, unit, or other evidence of
ownership in a designated Investment Fund.
(23)     “Participant” means any Eligible Employee or Eligible Director who
participates in the Plan through one or more Deferral Elections under Article V.


4




 
 




--------------------------------------------------------------------------------





(24)    “Participating Employer” means the Employer and any other Affiliated
Company which has, with the consent of the Administrator, adopted this Plan as a
deferred compensation program for one or more of its Eligible Employees.
(25)    “Phantom Shares” mean an award denominated in shares of the Employer’s
common stock pursuant to which the award holder has the right to receive an
amount equal to the value of a specified number of shares of the Employer’s
common stock at a designated time or over a designated period and which will be
payable in such shares issued under the Gilead Sciences, Inc. 2004 Equity
Incentive Plan. Phantom Shares shall be a form of deemed investment under the
Plan only with respect to the Annual Retainers deferred hereunder by Eligible
Directors.
(26)    “Plan” means the Gilead Sciences, Inc. 2005 Deferred Compensation Plan,
as set forth in this document and as subsequently amended from time to time.
(27)    “Plan Year” means the calendar year.
(28)    “Prior Plan” means the Gilead Sciences, Inc. Deferred Compensation Plan,
as in effect as of December 31, 2004. No additional Compensation may be deferred
under the Prior Plan after December 31, 2004.
(29)    “Salary” means an Eligible Employee’s base salary.
(30)    “Separation from Service” means, for a Participant who is an Employee,
such individual’s cessation of Employee status by reason of his or her death,
retirement or termination of employment. Such Participant shall be deemed to
have terminated employment at such time as the level of his or her bona fide
services to be performed as an Employee (or non-employee consultant or
contractor) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services he or she rendered as an Employee
during the immediately preceding thirty-six (36) months (or such shorter period
for which he or she may have rendered such service). For an Eligible Director, a
Separation from Service shall be deemed to occur when such individual ceases to
serve as a Board member. Any determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
an Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or any longer
period for which such Employee’s right to reemployment with the Employer is
provided either by statute or contract; provided, however, that in the event of
an Employee’s leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes such
individual to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Employee’s right to reemployment is not provided either by statute or contract,
then such Employee will be deemed to have Separated from Service on the first
day immediately following the expiration of such six (6)-month or twenty-nine
(29)-month period.


5




 
 




--------------------------------------------------------------------------------





(31)    “Specified Employee” means an Eligible Employee who, at any time during
the twelve (12)-month period ending on the applicable Identification Date, is:
(A)    an officer of the Employer or any other Affiliated Company having
aggregate annual compensation from the Employer and/or one or more other
Affiliated Companies greater than the compensation limit in effect at the time
under Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty such
officers shall be determined to be Key Employees as of any Identification Date;
(B)    a five percent owner of the Employer or any other Affiliated Company ; or
(C)    a one percent owner of the Employer or any other Affiliated Company who
has aggregate annual compensation from the Company and/or one or more other
Affiliated Companies of more than $150,000.
The determination of such Specified Employees shall be in accordance with the
applicable standards and requirements of Section 409A of the Code and the
Treasury Regulations thereunder. If an Eligible Employee is identified as a
Specified Key Employee on a Identification Date, then such Eligible Employee
shall be considered a Specified Employee for purposes of the Plan during the
period beginning on the first April 1 following the Identification Date and
ending on the next March 31.
(32)     “Trust” means the trust created by the Employer.
(33)    “Trust Agreement” means the agreement between the Employer and the
Trustee, as set forth in a separate agreement, under which assets are held,
administered, and managed subject to the claims of the Employer’s creditors in
the event of the Employer’s insolvency, until paid to the Participants and their
Beneficiaries as specified in the Plan.
(34)    “Trust Fund” means the property held in the Trust by the Trustee.
(35)    “Trustee” means the corporation or individuals appointed by the Employer
to administer the Trust in accordance with the Trust Agreement.
(36)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from:
(A)    An illness or accident of the Participant, the Participant’s spouse or
Beneficiary or the Participant’s dependent (as defined in Section 152(a) of the
Code); or
(B)    Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance);
or
(C)    Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.


6




 
 




--------------------------------------------------------------------------------





Financial hardship shall not constitute an Unforeseeable Emergency under the
Plan to the extent that it is, or may be, relieved by (i) reimbursement or
compensation, by insurance or otherwise, (ii) liquidation of the Participant’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or (iii) cessation of deferrals under the Plan.
(b)    Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.
5.
ELIGIBILITY; PARTICIPATION.

5.1    Eligibility. The Administrator (acting through an authorized committee of
one or more officers or other senior executives) shall have absolute discretion
in selecting the Eligible Employees who are to participate in the Plan for each
Plan Year. An Eligible Employee selected for participation for any Plan Year
must, in order to participate in the Plan for that year, file a timely Deferral
Election in accordance with the requirements of Section 6.1. An Eligible
Employee who is first selected for participation in the Plan after the start of
a Plan Year and who has not otherwise been eligible for participation in any
other non-qualified elective account balance plan subject to Code Section 409A
and maintained by one or more Affiliated Companies may file a Deferral Election
for that Plan Year in accordance with the applicable requirements of Section
6.1. Until such time as the Administrator implements a new policy, any selection
of new Participants after the start of the Plan Year will be limited to the
first business day of May of that Plan Year. Individuals who are selected for
participation in the Plan, whether before or after the start of the Plan Year,
shall be promptly notified by their Participating Employer of their eligibility
to participate in the Plan. Eligible Directors shall automatically be eligible
to participate in the Plan during their period of service in such capacity, and
their Deferral Elections shall be subject to the same requirements set forth
above for Employee Participants.
5.2    Continuation of Participation. Every Eligible Employee who becomes a
Participant may continue to file Deferral Elections under the Plan for one or
more subsequent Plan Years until the earliest of (i) his or her exclusion from
the Plan upon written notice from the Administrator, (ii) his or her cessation
of Eligible Employee status or (iii) the termination of the Plan. The
Administrator shall have complete discretion to exclude one or more Eligible
Employees from Participant status for one or more Plan Years as the
Administrator deems appropriate, including the entire period the Participant
continues in Eligible Employee status following such exclusion. However, no such
exclusion authorized by the Administrator shall become effective until the first
day of the first Plan Year coincident with or next following the date of the
Administrator’s determination to exclude the individual from such participation.
If any Eligible Employee is excluded from Participant status for one or more
Plan Years, then such individual shall not be entitled to defer any part of his
or her Compensation for those Plan Years.
5.3    Resumption of Participation Following Separation from Service. If a
Participant ceases to be an Eligible Employee or an Eligible Director due to a
Separation from Service and thereafter returns to service with the Employer,
such individual will again become a Participant as of the first day of the first
Plan Year coincident with or next following the date on which he or she resumes
Eligible Employee or Eligible Director status, provided such individual files a
timely a Deferral Election pursuant to Section 6.1 with respect to that Plan
Year. However, a Participant


7




 
 




--------------------------------------------------------------------------------





who returns to Eligible Employee or Eligible Director status after a Separation
from Service of more than twenty-four (24) months during which he or she was not
eligible to defer any Compensation under this Plan or any other any other
non-qualified elective account balance plan subject to Code Section 409A and
maintained by one or more Affiliated Companies shall, following resumption of
such service, be permitted to make a Deferral Election under Section 6.1 in
accordance with the requirements applicable to a newly-selected Participant.
Notwithstanding the foregoing provisions of this Section 5.3, no returning
Eligible Employee shall be eligible to participate in the Plan if the
Administrator determines to exclude such individual from participation on or
before his or her resumption of service.
5.4    Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the service of the Employer Group but ceases to be
an Eligible Employee or Eligible Director, the individual will continue to be a
Participant until the entire aggregate balance credited to the Distribution
Election Subaccount or Subaccounts maintained for him or her under the Plan is
distributed. However, any Deferral Elections that may otherwise be in effect for
such individual shall not apply to Compensation earned for the period that he or
she is not an Eligible Employee or Eligible Director. In the event that the
individual subsequently resumes Eligible Employee or Eligible Director status in
the same Plan Year, then his or her Deferral Elections for that Plan Year will
immediately resume and apply to the Compensation subject to those elections that
is earned for the period following such resumption of Eligible Employee or
Eligible Director status. In the event that the individual subsequently resumes
Eligible Employee or Eligible Director status in a subsequent Plan Year, then he
or she will again become eligible to defer his or her Compensation under the
Plan as of the first day the first Plan Year coincident with or next following
the date of such resumption of Eligible Employee or Eligible Director status,
provided such individual files a timely a Deferral Election pursuant to Section
6.1 with respect to that Plan Year. However, an Eligible Employee shall not be
eligible to make such a new Deferral Election following his or her resumption of
Eligible Employee status in a subsequent Plan Year if the Administrator
determines to exclude such individual from participation on or before resumption
of such status.
6.
DEFERRAL AND DISTRIBUTION ELECTIONS.

6.1    Deferral Elections for Employee Participants. Each Eligible Employee
selected for participation shall have the right to file a Deferral Election with
respect to the Salary, Commissions and/or Bonus to be earned by such Participant
for service as an Eligible Employee during the Plan Year for which the Deferral
Election is made. Each Deferral Election must be made by a written or electronic
notice filed with the Administrator or its designate in which the Participant
shall indicate the percentage of Salary, Commissions and/or Bonus to be deferred
in accordance with the applicable percentage limitations set forth in Section
6.5. The notice must be filed on or before the expiration date of the enrollment
period designated by the Administrator for the Plan Year for which the Deferral
Election is to be effective, but in no event shall the Administrator allow any
Deferral Election to be filed later than the last day of the calendar year
immediately preceding the start of the Plan Year for which the Salary,
Commissions and/or Bonus subject to that election are to be earned. However, the
following special rules shall be in effect for Deferral Elections:


8




 
 




--------------------------------------------------------------------------------





(A)    Commissions shall be deemed to be earned as a result of the Participant’s
services in the Plan Year in which the sale to which those Commissions relate
occurs. Accordingly, such Commissions shall only be deferred under the Plan to
the extent the Participant has a Deferral Election covering Commissions for that
Plan Year.


(B)    The Administrator may allow a Deferral Election with respect to a Bonus
which qualifies as performance-based compensation in accordance with the
standards and requirements set forth in Section 1.409A-1(e) of the Treasury
Regulations to be made by a Participant after the start of the Plan Year (or
other performance period) to which that Bonus pertains but not later than by a
designated date that is at least six (6) months prior to the end of that Plan
Year (or any longer performance period in effect for that Bonus).


(C)    An Eligible Employee who is first selected for participation in the Plan
after the start of a Plan Year and who has not otherwise been eligible for
participation in any other non-qualified elective account balance plan subject
to Code Section 409A and maintained by one or more Affiliated Companies must
file his or her initial Deferral Election no later than thirty (30) days after
the date he or she is so selected. Such Deferral Election shall only be
effective as follows:


-    with respect to Salary and Commissions, such election shall be effective
only for the portion thereof attributable to Employee service for the period
commencing no earlier than the first day of the first calendar month next
following the filing of such Deferral Election and ending with the close of such
Plan Year, and


-    with respect to any Bonus, such election shall be effective only for the
portion thereof determined by multiplying the dollar amount of such Bonus by a
fraction, the numerator of which is not more than the number of days remaining
in the performance period applicable to that Bonus following the close of the
calendar month in which the Participant’s Deferral Election as to such Bonus is
filed and the denominator of which is the total number of days in that
performance period; provided, however, that in the event any such Bonus
qualifies as performance-based compensation and the Participant otherwise
satisfies the applicable service requirements of Section 1.409A-2(a)(8) of the
Treasury Regulations, then the provisions of Subsection 6.1(A) shall also be
applicable in determining the amount of such Bonus that may be deferred.


6.2    Deferral Elections for Eligible Directors.
(a)    Each Eligible Director shall have the right to file a Deferral Election
with respect to the Annual Retainer to be earned by such Participant for service
as an Eligible Director for the applicable Fee Period. Each Deferral Election
must be made by a written or electronic notice filed with the Administrator or
its designee in which the Participant shall indicate the percentage of the
Annual Retainer for the Fee Period to be deferred in accordance with the
percentage limitations set forth in Section 6.5. The notice must be filed on or
before the expiration date of the enrollment period designated by the
Administrator for the Fee Period for which the Deferral Election is to be


9




 
 




--------------------------------------------------------------------------------





effective, but in no event shall the Administrator allow any Deferral Election
to be filed later than the last day of the calendar year immediately preceding
the Plan Year in which the Fee Period subject to that election will begin. For
each Plan Year prior to January 1, 2009, the applicable Fee Period covered by
the Deferral Election shall be the twelve (12)-month period beginning on the
first day of July of that Plan Year and ending on the last day of June in the
succeeding Plan Year. However, the Deferral Election filed for the 2009 Pan Year
shall, as determined by the Administrator prior to the start of that Plan Year,
cover either the six month Fee Period beginning on July 1, 2009 and ending
December 31, 2009 or the twelve (12)-month Fee Period beginning on July 1, 2009
and ending June 30, 2010. For each Plan Year beginning after December 31, 2009,
the Fee Period shall be determined by the Administrator prior to the start of
that Plan Year.
(b)    An individual who first becomes an Eligible Director after the start of a
Plan Year and who has not otherwise been eligible for participation in any other
non-qualified elective account balance plan subject to Code Section 409A and
maintained by one or more Affiliated Companies must file his or her initial
Deferral Election no later than thirty (30) days after the date he or she is
appointed or elected as an Eligible Director. Such Deferral Election shall only
be effective with respect to the portion of the Annual Retainer attributable to
Eligible Director service for the period commencing with the first day of the
first calendar month following the filing of such Deferral Election and ending
on the last day of the Fee Period to which that Annual Retainer pertains.
6.3    Subsequent Elections. After an initial Deferral Election is made, a new
Deferral Election must be made prior to the start of each subsequent Plan Year
in order for a Participant to continue participation in the Plan for that Plan
Year. Each such subsequent Deferral Election shall be effective on the first day
of the Plan Year following the Plan Year in which the election is made.
6.4    Additional Provisions.
(a)    The Deferral Election for an upcoming Plan Year shall become irrevocable
upon the expiration date of the enrollment period designated for that Plan Year,
but in no event later than the last day of the immediately preceding Plan Year
(or the last date on which the Deferral Election for the Plan Year may be filed
under Section 6.1 or 6.2 by a newly-eligible Participant or the last day on
which a Deferral Election may be filed under Section 6.1(c) with respect to
Bonus amounts qualifying as performance-based compensation), and no subsequent
changes may be made to that Deferral Election once it becomes irrevocable. Under
no circumstances may a Deferral Election be made retroactively.
(b)    For any Deferral Elections made by a Participant for Plan Years ending
prior to January 1, 2013, the balance credited as of December 31, 2012 to the
Account maintained for that Participant shall be transferred to his or her
Pre-2013 Distribution Election Subaccount. For any Deferral Elections made by a
Participant for Plan Years beginning on or after January 1, 2013, the amount of
Compensation deferred pursuant to such Deferral Elections shall be credited to
one or more Distribution Election Subaccounts established for the Participant
(based on the distribution event and method of distribution which the
Participant elects with respect to such Compensation) as and when that
Compensation would have otherwise become payable in the absence of his or her
Deferral Election.


10




 
 




--------------------------------------------------------------------------------





6.5    Deferral Percentages.
(a)    The minimum deferral per Plan Year will be determined by the
Administrator.
(b)    A Participant who is an Eligible Employee may elect to defer (less any
tax withholding requirements) up to 70% of Salary, up to 100% of Commissions and
up to 100% of Bonus in any whole multiple of 1%.
(c)    A Participant who is an Eligible Director may elect to defer up to 100%,
in any whole multiple of 1%, of the Annual Retainer for the Fee Period.
(d)    A Participant who is an Eligible Employee must also make satisfactory
arrangements with his or her Participating Employer to assure the prompt
collection of all withholding taxes applicable to the Compensation he or she
elects to defer under the Plan.
6.6    Special Elections in 2005 regarding Deferrals. In accordance with IRS
Notice 2005-1, Q&A-20, on or before March 15, 2005, Eligible Employees were
permitted to make a Deferral Election with respect to the Bonus earned for the
2004 Plan Year. Deferral Elections made pursuant to this Section 6.6 are
irrevocable and subject to any special administrative rules imposed by the
Administrator consistent with Section 409A of the Code and Notice 2005-1,
Q&A-20. No special election under this Section 6.6 will be permitted after March
15, 2005.
6.7    Phantom Share Program for Directors. Eligible Directors may, as part of
their Deferral Election, elect to have the Annual Retainer subject to that
election deferred in the form of fully vested Phantom Shares issued under the
Gilead Sciences, Inc. 2004 Equity Incentive Plan. In the event of such election,
the conversion of the deferred Annual Retainer (or the deferred portion thereof)
into such Phantom Shares shall be effected on the first day of the Fee Period to
which the deferred Annual Retainer relates. At the time of distribution, the
Phantom Shares shall be converted into actual shares of Gilead Sciences, Inc.
common stock issued under the Gilead Sciences, Inc. 2004 Equity Incentive Plan.
6.8    Distribution Election for Pre-2013 Plan Years. For Plan Years ending
prior to January 1, 2013, the initial Deferral Election made by a Participant
under this Section 6 must include an election as to the time and method of
payment of all Compensation deferred by that Participant under the Plan through
December 31, 2012, including the Compensation deferred pursuant to that initial
election and all Compensation deferred pursuant to one or more subsequent
Deferral Elections, through and including any Deferral Election for the Plan
Year ending December 31, 2012. The permissible distribution events and methods
of distribution for the Pre-2013 Deferral Election Subaccount attributable to
those pre-2013 Deferral Elections are as follows:
(a)    A Participant may elect to receive a lump sum distribution or commence
installment distributions from his or her Pre-2013 Deferral Election Subaccount
pursuant to Section 9 upon the attainment of one of the following ages: 75, 70,
65, 60, 55 and 50.


11




 
 




--------------------------------------------------------------------------------





(b)    Alternatively, a Participant may elect to receive a lump sum distribution
or commence installment distributions from his or her pre-2013 Deferral Election
Subaccount pursuant to Section 9 either (i) five years following the date of the
Participant’s Separation from Service, (ii) two years following the date of such
Separation from Service or (iii) subject to Section 9.4, immediately following
the date of such Separation from Service.
6.9    Distribution Election for Post-2012 Plan Years. The Deferral Election
made by the Participant for each Plan Year beginning on or after January 1, 2013
shall also specify an election as to the time and method of payment of all
Compensation deferred pursuant to that particular Deferral Election. The
permissible distribution events and methods of distribution for each such
post-2012 Deferral Election are as follows:
(a)    A Participant may elect to receive a lump sum distribution or commence
installment distributions pursuant to Section 9 upon the attainment of one of
the following ages: 75, 70, 65, 60, 55 and 50.
(b)    A Participant may elect to receive a lump sum distribution or commence
installment distributions pursuant to Section 9 either (i) five years following
the date of the Participant’s Separation from Service, (ii) two years following
the date of such Separation from Service or (iii) subject to Section 9.4,
immediately following the date of such Separation from Service.
(c)    A Participant may elect to receive a lump sum distribution or commence
installment distributions pursuant to Section 9 on January 31 of any calendar
year that is at least one full calendar year after the calendar year to which
that Deferral Election Subaccount relates. For example, for Compensation subject
to a Deferral Election for the 2013 calendar year, the earliest permissible
distribution date under this Section 6.9(c) would be January 31, 2015.
In no event, however, may a Participant have more than five (5) different
distribution schedules designated in the aggregate under Section 6.8, Sections
6.9(a), (b) and (c) and Section 6.13 for the distribution of the Participant’s
Account. Once five (5) different distribution schedules for the distribution of
the Account maintained for the Participant under the Plan have been designated,
then any subsequent Deferral Elections made by that Participant may only specify
one or more of those existing five (5) distribution schedules as the
distribution schedule for the portion of the Account resulting from those
subsequent Deferral Elections, and no new distribution schedules may be
designated. A separate Distribution Election Subaccount shall be established for
each distribution schedule selected by the Participant; accordingly, up to five
(5) Distribution Election Subaccounts (including his or her Pre-2013
Distribution Election Subaccount and/or his or her Deferred Sign-On Bonus
Subaccount) may be established for a Participant under the Plan. If the entire
balance under a Participant’s Distribution Election Subaccount has been paid out
in full, the Participant may elect a new distribution schedule with respect to
Deferral Elections made for subsequent Plan Years; provided, however, that a
Participant may not at any time have more than five (5) different distribution
schedules designated in the aggregate under Section 6.8, Sections 6.9(a), (b)
and (c) and Section 6.13 for the distribution of the Participant’s Account.


12




 
 




--------------------------------------------------------------------------------





6.10    Special Distribution Election in 2006. Participants may make a special
distribution election to change the time and form of the distribution of their
pre-2013 Distribution Election Subaccount, provided that the distribution
election is made at least twelve months in advance of both the newly elected
distribution date and the previously scheduled distribution date and the
election is made no later than December 31, 2006. An election made pursuant to
this Section 6.10 shall be treated as an initial distribution election and shall
be subject to any special administrative rules imposed by the Administrator
including rules intended to comply with Section 409A of the Code and Notice
2005-1, Q&A-19. No election under this Section 6.10 shall (i) change the payment
date of any distribution otherwise scheduled to be paid in 2006 or cause a
payment to be made in 2006 that was otherwise scheduled for payment in a later
year or (ii) be permitted after December 31, 2006.
6.11    Special Distribution Election in 2007. Participants may make a special
distribution election to change the time and form of the distribution of their
Pre-2013 Distribution Election Subaccount, provided that the distribution
election is made at least twelve months in advance of both the newly elected
distribution date and the previously scheduled distribution date and the
election is made no later than December 31, 2007. An election made pursuant to
this Section 6.11 shall be treated as an initial distribution election and shall
be subject to any special administrative rules imposed by the Administrator,
including rules intended to comply with Section 409A of the Code. No election
under this Section 6.11 shall (i) change the payment date of any distribution
otherwise scheduled to be paid in 2007 or cause a payment to be made in 2007
that was otherwise scheduled for payment in a later year or (ii) be permitted
after December 31, 2007.
6.12    Special Distribution Election in 2008. Participants may make a special
distribution election to change the time and form of the distribution of their
Pre-2013 Distribution Election Subaccount, provided that the distribution
election is made at least twelve months in advance of both the newly elected
distribution date and the previously scheduled distribution date and the
election is made no later than December 31, 2008. An election made pursuant to
this Section 6.12 shall be treated as an initial distribution election and shall
be subject to any special administrative rules imposed by the Administrator,
including rules intended to comply with Section 409A of the Code. No election
under this Section 6.12 shall (i) change the payment date of any distribution
otherwise scheduled to be paid in 2008 or cause a payment to be made in 2008
that was otherwise scheduled for payment in a later year or (ii) be permitted
after December 31, 2008.
6.13    Deferred Sign-On Bonus. Should the Employer or any other Participating
Employer establish a deferred sign-on bonus arrangement for an Eligible Employee
at the time of his or her commencement of employment, then such arrangement
shall, in accordance with the distribution provisions of Section 6.9 and Section
9, specify the time and method of payment for the amount so deferred and shall
also specify any applicable vesting schedule. The deferred amount shall be
credited to the Deferred Sign-On Bonus Subaccount established for that Eligible
Employee, and such subaccount shall be treated as a Distribution Election
Subaccount for all purposes under the Plan.
6.14     Election Form. All Deferral Elections under this Section 6 will be made
in a manner prescribed for these purposes by the Administrator.


13




 
 




--------------------------------------------------------------------------------





6.15    Time of Making Employer Contributions. The Employer may from time to
time make a transfer of assets to the Trustee for a Plan Year. The Employer will
provide the Trustee with information on the amount to be credited to the
separate account of each Participant maintained under the Trust.
7.
PARTICIPANT ACCOUNTS.

7.1    Individual Accounts. Each Distribution Election Subaccount established
and maintained for each Participant under the Plan shall reflect the deferred
Compensation credited to that subaccount on behalf of the Participant and the
earnings, expenses, gains and losses attributable to the deemed investment of
that subaccount pursuant to Section 8. The Employer shall establish and maintain
such other accounts and records as it decides in its discretion to be reasonably
required or appropriate in order to discharge its duties under the Plan. Except
for his or her Deferred Sign-On Bonus Subaccount (if any), a Participant will at
all times be 100% vested in each of his or her Distribution Election
Subaccounts. The Deferred Sign-On Bonus Subaccount shall vest in one or more
increments over the Participant’s period of employment with the Employer or
other member of the Employer Group in accordance with the vesting schedule
established for that subaccount. Participants will be furnished statements of
the value of their various Distribution Election Subaccounts at least once each
Plan Year.
8.
INVESTMENT OF CONTRIBUTIONS.

8.1    Available Investment Funds. The Administrator (acting through an
authorized committee of one or more officers or other senior executives) shall
have absolute discretion to select the available Investments Funds which
Participants may choose as the measure of the notional investment return on
their individual Distribution Election Subaccounts in accordance with Section
8.2. The available Investment Funds shall be set forth in Attachment A, as
amended from time to time; provided, however, that Eligible Directors who
participate in the Plan may also direct the investment of their Distribution
Election Subaccounts in Phantom Shares. All amounts credited to the Distribution
Election Subaccounts shall be treated as though invested and reinvested only in
those available Investment Funds.
8.2    Investment Directives. Each Distribution Election Subaccount of a
Participant shall be treated as invested and reinvested in accordance with the
Participant’s directives. All dividends, interest, gains, losses and
distributions of any nature earned with respect to the Investment Fund Shares in
which a Distribution Election Subaccount is deemed invested shall be credited to
that subaccount as though reinvested in additional shares of that Investment
Fund. Expenses attributable to the acquisition of investments that mirror the
deemed investments in a Participant’s Distribution Election Subaccount shall be
charged to that subaccount.
8.3    Changes to Investment Funds. Except as otherwise provided in this Section
8.3, the available Investment Funds set forth in Attachment A shall include the
same investment funds selected by the Employer’s Benefits Committee (the
“Benefits Committee”) as available investment choices for participants in the
Employer’s 401(k) Savings Plan (the “Savings Plan”). Notwithstanding the
forgoing, should any investment fund selected by the Benefits Committee for
inclusion as an available investment fund under the Savings Plan not be
available for Participants


14




 
 




--------------------------------------------------------------------------------





in this Plan, then Administrator (acting through an authorized committee of one
or more officers or other senior executives) shall have the authority to select
an alternative investment option that is substantially similar to the
unavailable investment fund. In all cases, the available investment funds under
the Plan shall automatically change from time to time to reflect any changes
made to the available investment funds under the Savings Plan, with such changes
to become effective as of the same date and time as the corresponding changes
are made to the available investment funds under the Saving Plan without the
need for formal amendment under this Plan. Attachment A shall be updated from
time to time to reflect such changes in investment options, and the Employer’s
Head of Human Resources (or his or her authorized delegate) shall have the
authority to execute documents and provide instruction to the Plan’s service
providers with respect to the selection or modification of the Investment Funds
made available from time to time under the Plan. The foregoing provisions of
this Section 8.3 shall not apply to the Phantom Shares in which Eligible
Directors may elect to invest their Deferral Election Subaccounts.
9.
DISTRIBUTION OF BENEFITS.

9.1    Distribution of Benefits to Participants.
(a)    Except as otherwise provided in Section 9.1(c), distributions under the
Plan will be made in a cash lump sum or under a systematic withdrawal plan over
a period not exceeding ten years. Such form of distribution shall be determined
in accordance with Sections 9.2 and 9.3. However, in the event of the
Participant’s death, whether before or after the distribution of one or more his
or her Distribution Election Subaccounts has commenced, the provisions of
Section 10.1 shall apply.
(b)    Except as otherwise provided in Section 9.1(c), distributions under a
systematic withdrawal plan must be made in annual installments, in cash, over a
period certain which does not extend for more than ten years. A systematic
withdrawal plan may include a plan whereby one installment is elected. For
purposes of the Plan, installment payments shall be treated as a single
aggregate distribution under Section 409A of the Code, and not as a series of
individual installment payments.
(c)    Notwithstanding Sections 9.1(a) and (b), distributions under the Plan to
Eligible Directors shall, to extent attributable to Phantom Shares credited to
their Distribution Election Subaccounts, be distributed in shares of the
Employer’s common stock issuable under the Gilead Sciences, Inc. 2004 Equity
Incentive Plan. Distributions of such common stock may be in a lump sum or under
a systematic withdrawal plan, as determined in accordance with Section 9.2 and
9.3.
9.2    Determination of Timing and Method of Distribution. Subject to the
applicable limitations of Sections 6.8 and 6.9, the Participant shall elect the
timing and method of distribution of his or her Account. For Plan Years ending
prior to January 1, 2013, such election shall be made at the time the
Participant makes his or her initial Deferral Election or pursuant to any
subsequent distribution election made in accordance with Section 6.10, 6.11 or
6.12 (as applicable) and will apply to all amounts credited to the Participant’s
Pre-2013 Distribution Election Subaccount. Subject to the limitations of Section
6.9, the Deferral Election made by the Participant for each Plan Year


15




 
 




--------------------------------------------------------------------------------





beginning on or after January 1, 2013 shall also include an election as to the
time and method of payment of the portion of his or her Account attributable to
that Deferral Election. A Participant may make an Extended Deferral Election as
to one or more Distribution Election Subaccounts by submitting a completed and
executed election in the form approved by the Administrator for such purpose;
provided, however, that such Extended Deferral Election must be made at least
twelve (12) months prior to the date the Distribution Election Subaccount
subject to that election is otherwise scheduled to become payable pursuant to
the applicable provisions of Section 6 and the foregoing provisions of this
Section 9, and such Extended Deferral Election shall in no event become
effective or otherwise have any force or applicability until the expiration of
the twelve (12)-month period measured from the date such election is filed with
the Administrator. Accordingly, the Extended Deferral Election shall become null
and void if the pre-existing specified commencement date or event for the
distribution of the Distribution Election Subaccount to which such election
pertains occurs within that twelve (12)-month period. The Extended Distribution
Election must specify a commencement date in a Plan Year that is at least five
(5) years later than the date on which the distribution of the Distribution
Election Subaccount would have otherwise been made or commenced in the absence
of the Extended Deferral Election. As part of the Extended Deferral Election for
any Distribution Election Subaccount (including the Pre-2013 Distribution
Election Subaccount), the Participant may also elect a different method of
distribution, provided the selected method complies with one of the methods of
distribution permissible for that Deferral Election Subaccount in accordance
with the provisions and limitations of Section 6.9 and 9.1 of the Plan. Once the
Extended Deferral Election becomes effective in accordance with the foregoing
provisions of this Section 9.2, such election shall remain in effect, whether or
not the Participant continues in Employee status; provided, however, that in the
event of the Participant’s death, the provisions of Section 10.1 shall apply.
9.3    Default Distribution Election. If the Participant does not elect the
method of distribution for any portion of his or her Account, the method of
distribution for that portion of his or her Account will be a lump sum cash
payment. Subject to Section 9.4 below, if the Participant does not elect the
timing of the distribution of any portion of his or her Account, that portion of
his or her Account will be distributed upon his or her Separation from Service.
9.4    Delayed Distribution to Specified Employees. Notwithstanding any other
provision of this Section 9, a distribution made to a Participant who is a
Specified Employee at the time of his or her Separation from Service will be
delayed for a minimum period of six months if the Participant’s distribution is
triggered by such Separation from Service. Any payment that otherwise would have
been made pursuant to this Section 9 during such period will be made in one lump
sum payment not later than the last day of the eight month following the month
in which the Participant’s Separation from Service occurs. The determination of
which Participants are Specified Employees will be made by the Administrator in
accordance with Section 4.1(a)(21) of the Plan and Sections 416(i) and 409A of
the Code and the Treasury Regulations thereunder.
9.5    Unforeseeable Emergency. Upon application by a Participant in the event
of an Unforeseeable Emergency, the Administrator may its sole discretion
authorize payment of all or part of the aggregate balance credited to the
Participant’s Distribution Election Subaccounts in one lump sum payment no later
than the last day of the second month following the month in which the


16




 
 




--------------------------------------------------------------------------------





distribution is approved by the Administrator. The Administrator shall have
complete discretion to accept or reject the request and shall in no event
authorize a distribution from the Participant’s Distribution Election
Subaccounts in an amount in excess of that reasonably required to meet such
financial hardship and the tax liability attributable to that distribution. The
minimum amount of a distribution due to a Participant’s Unforeseeable Emergency
will be $1,000.00.
9.6    Prohibition on Acceleration. Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section
409A(a)(3) of the Code and the Treasury Regulations thereunder. However, the
following mandatory distributions shall be made under the Plan:
(a)    If the aggregate balance of all of the Participant’s Distribution
Election Subaccounts under the Plan is not greater than the applicable dollar
amount in effect under Code Section 402(g)(1)(B) at the time of the
Participant’s Separation from Service and the Participant is not otherwise at
that time participating in any other non-qualified plan subject to Code Section
409A that is maintained by one or more Affiliated Companies and required to be
aggregated with this Plan pursuant to Treasury Regulations Section
1.409A-1(c)(2), then that aggregate balance shall be distributed to the
Participant in a lump sum distribution on the date of his or her Separation from
Service or as soon as administratively practical thereafter, whether or not the
Participant elected that form of distribution or distribution event, but in no
event later than the later of (i) the end of the calendar year in which such
Separation from Service occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following the date of such Separation from Service, except
to the extent a further deferral is required to comply with the delayed
distribution requirements set forth in Section 9.4.
(b)    Should the aggregate present value of all of the remaining unpaid
installments due to a Participant who is receiving one or more installment
distributions from his or her Account under the Plan at any time fall below
Twenty Thousand Dollars ($20,000), then those unpaid installments shall be paid
to the Participant in a single lump sum within thirty (30) days thereafter.
9.7    Adjustment for Investment Experience. If any distribution under this
Section 9 from a Distribution Election Subaccount is not made in a single lump
sum payment, the amount remaining in that subaccount after the first installment
payment will be subject to adjustment (until distributed) to reflect the income
and gain or loss on the investments in which such subaccount is deemed invested
pursuant to Section 8 and any expenses properly charged under the Plan and Trust
to such subaccount.
9.8    Notice to Trustee. The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice will indicate the form, amount and
frequency of benefits that such Participant or Beneficiary will receive.
9.9    Time of Distribution. Except as provided in Section 9.4, in no event
shall a distribution to a Participant from any of his or her Distribution
Election Subaccounts be made or commence later than:


17




 
 




--------------------------------------------------------------------------------





-     the last day of the second month following the month in which the
Participant attains the elected age specified for the distribution of that
particular Distribution Election Subaccount, or
-    the last day of the second month following the month in which occurs the
Participant’s Separation from Service or any applicable anniversary of such
Separation from Service (if such event or anniversary is the designated
distribution event for that particular Distribution Election Subaccount), or
-    the last day of the second month following the January 31 distribution date
applicable to that particular Distribution Election Subaccount (if the
Participant has designated a specific calendar year as the distribution year for
that subaccount), or
-    the last day of the second month following the month in which the deferred
commencement date designated in the Participant Extended Deferral Election
occurs.
10.
EFFECT OF DEATH OF A PARTICIPANT.

10.1    Distributions. In the event of a Participant’s death, whether before or
after the distribution of one or more his or her Distribution Election
Subaccounts has commenced, the entire aggregate unpaid balance of all of his or
her Distribution Election Subaccounts shall be distributed to the Participant’s
Beneficiary in a single lump sum cash payment. Such distribution shall be made
as soon as administratively practicable after the date of the Participant’s
death, but in no event later than the later of (i) the close of the calendar
year in which the Participant’s death occurs or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the date of the Participant’s death.
10.2    Beneficiary Designation.
(a)    Upon enrollment in the Plan, each Participant shall file a prescribed
form with the Administrator or its designate naming a person or persons as the
Beneficiary who will receive distributions payable under the Plan in the event
of the Participant’s death. If the Participant does not name a Beneficiary, or
if none of the named Beneficiaries is living at the time payment is due, then
the Beneficiary shall be the Participant’s spouse, or if none, the Participant’s
children in equal shares, or if none, the Participant’s estate.
(b)    The Participant may change the designation of a Beneficiary at any time
in accordance with procedures established by the Administrator. Designation of a
Beneficiary, or an amendment or revocation thereof, shall be effective only if
made in the prescribed manner and received by the Administrator prior to the
Participant’s death.
11.
ESTABLISHMENT OF A TRUST.

11.1    Trust. The Participating Employers shall be responsible for the payment
of benefits under the Plan attributable to their respective Eligible Employees
and Eligible Directors. At their discretion, the Participating Employers may
establish one or more grantor trusts for the purpose of providing for the
payment of benefits under the Plan; provided, however, that the establishment of


18




 
 




--------------------------------------------------------------------------------





such a trust shall not affect the status of the Plan as an unfunded plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Participating Employer’s creditors in the event of its
bankruptcy or insolvency. Benefits paid the Participants from any such trust
shall be considered paid by the Participating Employer for purposes of meeting
that Participating Employer’s obligations under the Plan. Notwithstanding the
establishment of a trust, each Participating Employer reserves the right at any
time and from time to time to pay Plan benefits to Participants or their
Beneficiaries in whole or in part from sources other than the Trust, in which
case upon the Participating Employer’s request, that Participating Employer
shall receive a distribution from the Trust in an amount equal to the amount
paid by that Participating Employer from sources other than the Trust to the
Participant or Beneficiary in satisfaction of its obligations under the Plan,
provided that such distribution shall not exceed the amount of Trust assets
previously allocated to such Participant or Beneficiary.
11.2    General Duties of Trustee. The Trustee shall manage, invest and reinvest
the Trust Fund as provided in the Trust Agreement. The Trustee shall collect the
income on the Trust Fund and make distributions therefrom, all as provided in
the Plan and in the Trust Agreement.
12.
AMENDMENT AND TERMINATION.

12.1    Amendment by Employer. The Employer reserves the authority to amend the
Plan in its sole discretion. Each such amendment will become effective on the
designated effective date of that amendment. Any such amendment notwithstanding,
none of the Participant’s Deferral Elections Subaccounts will be reduced by such
amendment below the amount to which the Participant would have otherwise been
entitled from each such Deferral Election Subaccount had the applicable
distribution event for that subaccount under Section 6 occurred immediately
prior to the date of the amendment. The Employer may from time to time make any
amendment to the Plan that may be necessary to satisfy applicable requirements
of the Code or ERISA. The Board or other individual(s) designated by the Board
may act on behalf of the Employer for purposes of this Section 12.1. In no event
shall any amendment to the Plan adversely affect the distribution provisions in
effect for the Participant Deferral Election Subaccounts maintained under the
Plan, and all amounts deferred under those subaccounts prior to the date of any
such Plan amendment shall continue to become due and payable in accordance with
the distribution provisions of Sections 6, 9 and 10 as in effect immediately
prior to such amendment. Notwithstanding the foregoing, the Employer’s Head of
Human Resources (or his or her authorized delegate) shall have the authority to
adopt amendments to the Plan that are required by law or provide administrative
practices or clarity (specifically amendments not materially affecting either
the financial obligation of the Company or the level of benefits provided to a
Participant or a Beneficiary) through the Plan. Any such amendments made by the
Employer’s Head of Human Resources or his or her authorized delegate) shall be
subject to the limitations set forth above.
12.2    Retroactive Amendments. An amendment made by the Employer in accordance
with Section 12.1 may be made effective on a date prior to the first day of the
Plan Year in which adopted, if such amendment is necessary or appropriate to
enable the Plan and Trust to satisfy the applicable requirements of the Code or
ERISA or to conform the Plan to any change in federal law or to any regulations
or ruling thereunder. Any retroactive amendment by the Employer will be


19




 
 




--------------------------------------------------------------------------------





subject to the provisions of Section 12.1. The Board or any officer of the
Employer designated by the Board, including the Employer’s Head of shall have
the authority to act on behalf of the Employer for purposes of this Section
12.2.
12.3    Termination. The Employer has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Employer has no obligation or liability whatsoever to maintain the Plan for any
length of time and may suspend the Plan by discontinuing contributions under the
Plan or terminate the Plan at any time in its discretion without any liability
hereunder for any such suspension or termination. Except as otherwise provided
in Sections 12.3(a), (b) or (c) below, the termination of the Plan shall not
result in any reduction to the balance credited to each Deferral Elections
Subaccount at the time of such plan termination, and all amounts deferred prior
to the date of any such plan termination shall continue to become due and
payable in accordance with the distribution provisions of Sections 6, 9 and 10
as in effect immediately prior to such plan termination.
(a)    Except as provided in Sections 12.3(b) and (c) below, in the event of a
termination of the Plan during a period in which the Employer has not
experienced a financial downturn, the Distribution Election Subaccounts
maintained under the Plan may, in the Employer’s discretion, be distributed
within the period beginning twelve (12) months after the date the Plan is
terminated and ending twenty-four (24) months after the date of such plan
termination, or pursuant to the provisions of Section 6, 9 or 10 of the Plan, if
earlier. If the Plan is terminated and the Distribution Election Subaccounts are
distributed, the Employer and the other Participating Employers shall also
terminate and liquidate all other non-qualified deferred compensation plans that
are maintained by them and required to be aggregated with this Plan pursuant to
Treasury Regulations Section 1.409A-1(c) and shall not adopt, for at least three
(3) years after the date this Plan is terminated, a new non-qualified deferred
compensation plan that would be aggregated with this terminated Plan pursuant to
Treasury Regulations Section 1.409A-1(c).
(b)    The Employer and the other Participating Employers may terminate the Plan
thirty (30) days prior to or within twelve (12) months following a Change of
Control and distribute, within the twelve (12)-month period following the
termination of the Plan, the Distribution Election Subaccounts of the
Participants affected by such Change in Control If the Plan is terminated and
such Distribution Election Subaccounts are distributed, the Employer and the
other Participating Employers shall also terminate all other non-qualified
deferred compensation plans that are sponsored by them in which such
Participants participate and that are required to be aggregated with this Plan
pursuant to Treasury Regulations Section 1.409A-1(c), and all of the benefits
accrued under those terminated plans by such Participants shall be distributed
to them within twelve (12) months following the termination of such plans.
(c)    The Employer may terminate the Plan upon a corporate dissolution of the
Employer that is taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Distribution Election Subaccounts are distributed and included in the gross
income of the Participants by the later of (i) the Plan Year in which the Plan
terminates or (ii) the first Plan Year in which payment of the Distribution
Election Subaccounts is administratively practicable.


20




 
 




--------------------------------------------------------------------------------







13.
MISCELLANEOUS.

13.1    Withholding Taxes. All distributions under the Plan shall be subject to
reduction in order to reflect tax withholding obligations imposed by law.
13.2    Participant’s Unsecured Rights. The Distribution Election Subaccounts
maintained under the Plan for each Participant, and such Participant’s right to
receive distributions from those subaccounts, shall be considered an unsecured
claim against the general assets of the Employer; and such Distribution Election
Subaccounts shall be only unfunded bookkeeping entries. The Employer considers
the Plan to be unfunded for tax purposes and for purposes of Title I of ERISA.
No Participant shall have an interest in, or make claim against, any specific
asset of the Employer (or any other Participating Employer) pursuant to the
Plan.
13.3    Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against any Participating Employer,
the Administrator or the Trustee, except as provided herein. In no event shall
the terms of employment or service of any Participant be modified or in any way
affected hereby.
13.4    Nonalienability of Benefits. Except as provided in Sections 13.4(a) and
(b) with respect to domestic relations orders, the benefits provided hereunder
will not be subject to alienation, assignment, garnishment, attachment,
execution or levy of any kind, either voluntarily or involuntarily, and any
attempt to cause such benefits to be so subjected will not be recognized, except
to such extent as may be required by law.
(a)    The procedures established by the Administrator for the determination of
the qualified status of domestic relations orders and for making distributions
under qualified domestic relations orders, as provided in Section 206(d) of
ERISA, shall apply to the Plan, to the extent applicable.
(b)    To the extent required to comply with a qualified domestic relations
order, amounts awarded to an alternate payee under a qualified domestic
relations order shall be distributed in the form of a lump sum distribution as
soon as administratively feasible following the determination of the qualified
status of the domestic relations order. To the extent that the qualified
domestic relations order does not require an immediate lump sum distribution,
the alternate payee shall have all rights regarding investment elections and
distribution elections and withdrawal rights as if such alternate payee were a
Participant. For purposes of determining distributions to an alternate payee,
“Separation from Service” shall be the Separation from Service of the
Participant whose Deferral Election Subaccount or Subaccounts are the subject of
the qualified domestic relations order.
13.5    Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit


21




 
 




--------------------------------------------------------------------------------





payments under the Plan is incapable of handling his or her affairs by reason of
minority, illness, infirmity or other incapacity, the Administrator may direct
the Trustee to disburse such payments to a person or institution designated by a
court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under state law for the care and control of
such recipient. The receipt by such person or institution of any such payments
will be complete acquittance therefore, and any such payment to the extent
thereof, will discharge the liability of the Participating Employer and the
Trust for the payment of benefits hereunder to such recipient.
13.6    Governing Law. The validity, interpretation, construction and
performance of the Plan shall be governed by ERISA, and, to the extent that they
are not preempted, by the laws of the State of California, excluding
California’s choice-of-law provisions.
13.7    Section 409A Compliance. To the extent there is any ambiguity as to
whether any provision of this Plan would otherwise contravene one or more
requirements or limitations of Code Section 409A, such provision shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.
14.
PLAN ADMINISTRATION.

14.1    Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details. The Administrator’s powers and responsibilities include, but are not
limited to, the following:
(a)    To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
(b)    To interpret the Plan, with each such interpretation made in good faith
to be final and conclusive on all persons claiming benefits under the Plan;
(c)    To decide all questions concerning the Plan, the eligibility of any
person to participate in the Plan and the amount of benefits to which such
person may be entitled under the Plan;
(d)    To administer the claims and review procedures specified in Section 14.2;
(e)    To compute the amount of benefits which will be payable to any
Participant or Beneficiary in accordance with the provisions of the Plan;
(f)    To determine the person or persons to whom such benefits will be paid;
(g)    To authorize the payment of benefits;
(h)    To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;


22




 
 




--------------------------------------------------------------------------------





(i)    To appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and
(j)    By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.
14.2    Claims and Review Procedure.
(a)    Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan may communicate
with the Administrator. If this discussion does not give the Participant or
Beneficiary satisfactory results, a formal claim for benefits may be made,
within one year of the event giving rise to the claim, in accordance with the
procedures of this Section 14.2.
(b)    Formal Benefits Claim – Review by Administrator. A Participant or
Beneficiary may make a written claim for his or her benefits under the Plan. The
claim must be addressed to the Administrator, Deferred Compensation Plan, Gilead
Sciences, Inc., 333 Lakeside Drive, Foster City, California 94404. The
Administrator shall decide the action to be taken with respect to any such claim
and may require additional information if necessary to process the claim. The
Administrator shall review the claim and shall issue its decision, in writing,
no later than ninety (90) days after the date the claim is received, unless the
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
claim within the initial ninety (90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Administrator
expects to reach a decision on the claim. In no event shall the extension exceed
a period of ninety (90) days from the end of the initial period.
(c)    Notice of Denied Claim. If the Administrator denies a claim in whole or
in part, the Administrator shall provide the person making the claim with
written notice of the denial within the period specified in Section 14.2(b)
above. The notice shall set forth the specific reason for the denial, reference
to the specific Plan provisions upon which the denial is based, a description of
any additional material or information necessary to perfect the claim, an
explanation of why such information is required, and an explanation of the
Plan's appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
(d)    Appeal to Administrator.
(1)    A person whose claim has been denied in whole or in part (or such
person's authorized representative) may file an appeal of the decision in
writing with the Administrator within sixty (60) days of receipt of the
notification of denial. The appeal must be addressed to: Administrator, Deferred
Compensation Plan, Gilead Sciences, Inc., 333 Lakeside Drive, Foster City,
California 94404. The Administrator, for good cause shown, may extend the period
during which the appeal may be filed for another sixty (60) days. The appellant
and/or his or her authorized representative shall be permitted to submit written
comments, documents, records and other information relating to the claim for
benefits. Upon request and free of charge, the


23




 
 




--------------------------------------------------------------------------------





applicant should be provided reasonable access to and copies of, all documents,
records or other information relevant to the appellant's claim.
(2)    The Administrator’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Administrator shall not be
restricted in its review to those provisions of the Plan cited in the original
denial of the claim.
(3)    The Administrator shall issue a written decision within a reasonable
period of time but not later than sixty (60) days after receipt of the appeal,
unless special circumstances require an extension of time for processing, in
which case the written decision shall be issued as soon as possible, but not
later than one hundred twenty (120) days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial sixty (60)-day period. This notice shall state the circumstances
requiring the extension and the date by which the Administrator expects to reach
a decision on the appeal.
(4)    If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant's right to obtain the information about such
procedures. The notice shall also include a statement of the appellant's right
to bring an action under Section 502(a) of ERISA.
(5)    The decision of the Administrator on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.
(e)    Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 14.2(b) above, has been notified
that the claim is denied in accordance with Section 14.2(c) above, has filed a
written request for a review of the claim in accordance with Section 14.2(d)
above, and has been notified in writing that the Administrator has affirmed the
denial of the claim in accordance with Section 14.2(d) above; provided, however,
that an action for benefits may be brought after the Administrator has failed to
act on the claim within the time prescribed in Section 14.2(b) and Section
14.2(d), respectively.


24




 
 




--------------------------------------------------------------------------------





14.3    Execution and Signature. To record the adoption of the Plan by the
Board, the Company has caused its duly authorized officer to affix the corporate
name hereto:
GILEAD SCIENCES, INC.


By: Katie Watson    
Name: _Katie Watson_______________________
Employer’s Head of Human Resources


Dated: April 19_________________________, 2016






25




 
 




--------------------------------------------------------------------------------








ATTACHMENT A
PLAN INVESTMENT FUNDS AS OF JANUARY 1, 2016
Investment Name
American Beacon Small Cap Value - Instl Class
Fidelity Diversified International - Class K
Fidelity Freedom K 2005
Fidelity Freedom K 2010
Fidelity Freedom K 2015
Fidelity Freedom K 2020
Fidelity Freedom K 2025
Fidelity Freedom K 2030
Fidelity Freedom K 2035
Fidelity Freedom K 2040
Fidelity Freedom K 2045
Fidelity Freedom K 2050
Fidelity Freedom K 2055
Fidelity Freedom K 2060
Fidelity Freedom K Income
Fidelity Growth Company - Class K
Fidelity Intermediate Bond
Fidelity Low Priced Stock - Class K
Fidelity MMT Retirement Money Market
Gilead Sciences, Inc. Phantom Stock
Spartan Extended Market Index - Investor Class
T. Rowe Price Blue Chip Growth
T. Rowe Price Real Estate
Templeton Instl Foreign Smaller Company Series
Vanguard Equity Income - Admiral Shares
Vanguard Inflation-Protected Securities - Admiral Shares
Vanguard Institutional Index - Instl Shares
Vanguard Total Bond Market Index - Instl Shares



For Eligible Directors Only
Common Stock of Gilead Sciences, Inc. (Phantom Shares)


    


 
 
 

 